                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Charlottesville Division

JOHN PETER MISKA,

                        Plaintiff,
v.                                                                Civil Action No. 3:19CV00010

THE CITY OF CHARLOTTESVILLE,

                        Defendant.


                                       MOTION TO DISMISS

        Comes now The City of Charlottesville, by counsel, pursuant to Rule 12(b)(6) of the Federal

Rules of Civil Procedure and moves this Court to dismiss the Complaint filed against it on the grounds

that the Complaint fails to state a plausible claim for relief.

        A brief in support of this Motion is filed this date with Exhibits 1-5 attached which are public

records and integral to the Complaint and incorporated into this Motion.


                                THE CITY OF CHARLOTTESVILLE
                                          By Counsel




s/Richard H. Milnor
Richard H. Milnor, Esquire (VSB #14177)
Zunka, Milnor & Carter, Ltd.
414 Park Street
P O Box 1567
Charlottesville VA 22902
Telephone: (434) 977-0191
Facsimile: (434) 977-0198
rmilnor@zmc-law.com




Case 3:19-cv-00010-NKM-JCH Document 7 Filed 03/07/19 Page 1 of 2 Pageid#: 23
s/John C. Blair, II
John C. Blair, II (VSB #65274)
Charlottesville City Attorney
Lisa Robertson (VSB #32486)
Chief Deputy City Attorney
605 East Main Street-City Hall
Charlottesville, VA 22902
Telephone: (434) 970-3131
Facsimile: (434) 970-3022
blairjc@charlottesville.org
robertsonl@charlottesville.org

Counsel for the City of Charlottesville




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of March, 2019, I electronically filed the foregoing

Consent Motion with the Clerk of the Court using the CM/ECF system, which will send notification

of such filing to all counsel of record.



                                           s/Richard H. Milnor




                                                    2
Case 3:19-cv-00010-NKM-JCH Document 7 Filed 03/07/19 Page 2 of 2 Pageid#: 24
